DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive.
 Claims 1-20 are pending in this application and have been considered below.  
Arguments:
The applicant argues that the combination of Boardman and Pekar fails to teach the amended portion of the claim stating “prior to performing a computer-implemented segmentation process on the input image.”  Stating that Pekar teaches taking alternative actions “only after automatic segmentation of the images has failed.” See Response p. 9.
Examiner’s Response:
If the automatic segmentation fails in Pekar, then no segmentation has been performed on the image.  Therefore, the non-segmentable images taught by Pekar ¶¶67, 71 and Claim 14 have never had a segmentation performed on them thus it could be said that the non-segmentable images at this point (Pekar’s S3) is prior to performing a computer-implemented segmentation process on the input image.  This seems to be a semantic argument.  However, it has also been See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  In Gazda, the prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel.  Where, the Board found the mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.  Here, the process of a failed segmentation seems to be an obvious modification to seeing that an image is not segmentable.  The claims do not expand on how this determination is made.  For example, how the binary classifier works.  This would probably need to be cited in the claims to read over the prior art.
Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 10, 12-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 2011/0038523 A1 – hereinafter “Boardman”) in view of Pekar et al. (US 2006/0159341 A1 – hereinafter “Pekar”).
Claim 1:
Boardman discloses an image segmentation method (Fig. 2 and ¶35 discloses “defining a color value for a pixel in a digital image … Hue-Saturation-Intensity (HSI) model”; ¶36 discloses “segmentation target is cancerous cell nuclei”), comprising: 
classifying, an input image (¶34 discloses “a conventional color-stained IHC digital microscopy image”) with a computer-implemented (¶34 discloses “The method may be
implemented by a conventional computer operating under control of appropriately configured software”) binary classifier (Fig. 1A and ¶39 discloses “Step S3, each pixel in the image is classified according to whether its color value …H, S, and I) falls within a range expected for the material of interest … H, S and I within predefined ranges associated with the expected range of colors for the segmentation target of interest i.e. falling within a pre-defined cuboid in color space). This binary classification”),  input image (¶34 discloses “segmenting an image of biological cells”) as being segmentable (¶39 discloses “e.g. a zero value if the corresponding pixel location in the IHC image is considered to fall within the expected color range for the segmentation target”) using the computer-implemented segmentation process or (¶39 discloses “a unit value if it is considered to fall outside the expected color range for the segmentation target.”; where, if there are no segmentation targets such as cancerous cell nuclei (¶36), there will be no segmentation) using the computer-implemented segmentation process; 
segmenting the input image using the computer-implemented segmentation process when the input image is classified as segmentable (¶44 discloses “In Step S6 a conventional color segmentation algorithm is applied to the masked pixels”); and 

Boardman discloses all of the subject matter as described above except for specifically teaching “prior to performing a computer-implemented segmentation process” and “performing a remedial process if the input image is classified as not segmentable.”  However, Pekar in the same field of endeavor teaches “prior to performing a computer-implemented segmentation process” (¶68 discloses “the automatic segmentation in accordance with the method described with reference to step S3 fails” Claim 14 discloses “separating the plurality of two-dimensional images into a first set of images that is automatically segmentable and a second set of images that are non-automatically segmentable”) and “performing a remedial  (Fig. 2, S3-S4 and ¶68 discloses “Then, in the subsequent step S4, images of the plurality of two-dimensional images, such as CT images, where the automatic segmentation failed, are identified … the automatic segmentation in … step S3 fails, in step S5, attractors may be manually drawn by an operator in these images identified in step S4… These attractors are such that they can be easily discriminated by the feature search algorithm, which is part of the segmentation process performed in the subsequent step S6”; Claim 14 discloses “separating the plurality of two-dimensional images into a first set of images that is automatically segmentable and a second set of images that are non-automatically segmentable”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Boardman and Pekar before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve the efficiency of segmentation.  For example, in Boardman the motivation behind steps S3 and S4 is to reduce the area to be processed thus improving efficiency (¶42).  Similarly, in Pekar the motivation is to increase the efficacy of radiation therapy by more accurately defining a structure of interest (¶¶9-10).  Both of these prior art publications seek to improve the efficiency of segmentation, thus the motivation to combine is improving efficiency of segmentation.  This motivation for the combination of Boardman and Pekar is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  

Claim(s) 2, 11, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boardman in view of Pekar as applied to claim 1 above, and further in view of Douglas et al. (US 2011/0028825 A1 – hereinafter “Douglas”)
Regarding Claim(s) 2, 11, and 20:
Boardman and Pekar teaches the apparatus/methods as claimed in claim(s) 1, the remedial process (Pekar ¶68).  Boardman and Pekar disclose all of the subject matter as described above except for specifically “performing computer-implemented pre-processing of the input image prior to the classifying, the classifying being performed on the pre-processed input image; wherein the remedial process includes performing further computer-implemented pre-processing of the input image.”  However, Douglas in the same field of endeavor teaches performing computer-implemented pre-processing of the input image prior to the classifying, the classifying being performed on the pre-processed input image; wherein the remedial process includes performing further computer-implemented pre-processing of the input image (¶8 discloses “pre and post image acquisition process”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-processing as taught by Douglas to modify the system and method of Boardman and Pekar in order to yield predictable results in order to improve the efficiency of medical imaging review (¶¶5, 8 22).  This motivation for the combination of Boardman, Pekar, and Douglas is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 3 and 12:
The combination of Boardman and Pekar discloses the method of claim 1 further comprising: acquiring the input image using a medical imaging system (Boardman ¶6 discloses “digital microscope images of tissue samples … to separate out the parts of the image corresponding to features such as cells, and their constituent parts such as nuclei and membranes. The; ¶36 discloses “the segmentation target is cancerous cell nuclei”); wherein the remedial process comprises acquiring a new input image using the medical imaging system with a different imaging configuration (Boardman ¶2 discloses “automated process for segmenting images whereby images are numerically processed to identify objects of interest according to pre-defined segmentation criteria.”).
Claims 4 and 13:
The combination of Boardman and Pekar discloses the method of claim 1 further comprising: during a training phase performed prior to the classifying, training the binary classifier using a computer-implemented training process operating on a set of training images each labeled as segmentable or not segmentable (Boardman ¶45 discloses “The resultant segmentation parameter derived from the "training" image may then be used for all other images”; ¶93 discloses “appropriate thresholds to be used for this stage may be based on experience (i.e. "training" the algorithm by seeing how well it deals with test images) … this sort of training can be used for different applications of the method to derive appropriate parameters for any of the characteristics on which the method is based … a priori information regarding the expected characteristics of the segmentation target of interest can be used to improve the automated classification processing of FIG. 1.” [emphasis added]).
Claims 5 and 14:
The combination of Boardman and Pekar discloses the method of claim 4 wherein the training phase further comprises: segmenting each training image using the computer-implemented segmentation process and labeling the training image (Boardman ¶45) as segmentable or not segmentable (Boardman Fig. 1A; Pekar Fig. 2, S3-S4) based on an output of the segmenting (Pekar ¶23 discloses “an assignment of labels to voxels corresponding to the at least partial contour, such that the attractors are considered as strong edges of the structure of interest during segmentation”; ¶34).  The motivation to combine for this claim is the same as for the independent claim from which this claim is dependent.

Claim(s) 6 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Pekar as applied to claim 1 above, and further in view Chen et al. (US 9355440 B1 – hereinafter “Chen”)
Claims 6 and 15:
The combination of Boardman and Pekar discloses the method of claim 1, wherein the computer-implemented segmentation process (Boardman Fig. 1A; Pekar Fig. 2, S3-S4).
Boardman disclose all of the subject matter as described above except for specifically teaching “multiple, parallel segmentation processes.”  However, Chen in the same field of  (C6:L30-35 discloses “multiple segments are processed in parallel ( e.g., using a parallel processor).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements taught by Chen to modify the system and method of Boardman as claimed by known methods in order to improve efficiency by reducing the processing time (Chen C6:L30-35). This motivation is supported by KSR Exemplary rationale (G) that may support a conclusion of obviousness.

Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666